     Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 1 of 25 PageID #: 315



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


DANIEL F. SLONAKER,

              Plaintiff,

v.                                         Civil Action No. 2:18-cv-01173

JEAN KENNEDY, D.D.S.,
BETSY JIVIDEN, and DONNIE AMES,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending are defendant Jean Kennedy’s motion for

summary judgment (ECF No. 36), filed April 21, 2020, and

defendants Betsy Jividen and Donnie Ames’ motion for summary

judgment (ECF No. 38), filed April 27, 2020.


              This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley, who on November 23, 2020,

submitted a Proposed Findings and Recommendation (“PF&R”) for

disposition of the pending motions pursuant to 28 U.S.C. §

636(b)(1)(B).       ECF No. 43.    The PF&R determined that Kennedy, a

dentist employed by Wexford Health Sources, Inc. to provide

dental care for prisoners at Mount Olive Correctional Complex

where plaintiff Daniel Slonaker is incarcerated, is entitled to

judgment as a matter of law on the plaintiff’s 42 U.S.C. § 1983

Eighth Amendment deliberate indifference claim alleged against
    Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 2 of 25 PageID #: 316



her.    Id. at 5-10.     The PF&R also found that Slonaker’s § 1983

Eighth Amendment claim alleging supervisor liability against

Jividen and Ames should be dismissed.          Id. at 10-14.     Inasmuch

as the Magistrate Judge found the defendants to be entitled to

judgment as a matter of law on the outstanding claims asserted

in this action, he recommended that the motions for summary

judgment be granted with the action to be dismissed from the

court’s docket.      Id. at 14. 1


             The PF&R set a fourteen-day objection period, with

three additional days allocated for mailing.            Id. at 14.

Slonaker thereafter submitted a letter-form motion, filed by the

Clerk on December 12, 2020, requesting an additional seventeen

days to object.      ECF No. 45.     The court granted a seventeen-day

extension on December 10, 2020.         ECF No. 46.


             Slonaker’s initial typed objection, which contains

multiple corrections made by pen or pencil, was filed by the

Clerk on December 14, 2020.         ECF No. 47.    He subsequently

submitted an amended objection, filed by the Clerk on December



1    Adopting a November 7, 2019 PF&R (ECF No. 30), the court
previously dismissed the claims alleged against defendants Tami
McGraw, Pam Givens, Sandra May, and Daniel Conn in a memorandum
opinion and order entered December 4, 2019. ECF No. 34. Only
the Eighth Amendment claims alleged against Kennedy, Jividen,
and Ames remain pending at this time.
                                2
  Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 3 of 25 PageID #: 317



22, 2020, requesting that the court “accept a typo[-]corrected

original and two copies to replace the deficient lone original”

he initially sent.     ECF No. 48-2 (Cover Page to Amended

Objection).   The court has examined the two sets of objections,

and it appears that the second varies from the first only in

that it corrects certain typographical mistakes.


            As for the substance of his objection, Slonaker

essentially asserts that the Magistrate Judge failed to consider

several contentions regarding his claim against Kennedy, which

in the aggregate, present disputed material facts such that

summary judgment should be denied.        ECF No. 48, at 2-4.      He

claims that the PF&R overlooked the fact that Kennedy decided to

extract his #9 and #10 teeth during the same appointment on

August 22, 2017, when both were infected but refused to extract

both his #5 and #6 teeth on June 13, 2018 when they were both

infected.   Id. at 2-3.    Instead, Kennedy “called the plaintiff

back up the next day,” asked which tooth (#5 or #6) he would

like to have pulled, and only pulled the #5 tooth during a June

14, 2018 appointment.     Id. at 3.


            Slonaker also claims that the Magistrate Judge omitted

the fact that Kennedy stated after x-raying his teeth during the

June 13, 2018 appointment that “he and a hundred other inmates

                                      3
    Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 4 of 25 PageID #: 318



would not tell her how to do her job,” and told him to, “[g]et

out of her chair [and] office now, or receive a write-up!”              Id.

at 3.    As a result of Kennedy’s actions, Slonaker claims he was

not “given proper treatment for two[-]and[-]a[-]half weeks

[during which] he suffered two bouts of super infections.”              Id.


             Slonaker generally asks that the court account for the

material facts of the case as documented in the complaint and

Slonaker’s subsequent filings.         Id. at 3-4.    He also requests

that the court order the production of the plaintiff’s entire

medical file. 2    Id. at 3.


             Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”            Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).




2    Slonaker does not clarify why any specific documents from
his medical file apart from the ones that already appear in the
record would support his claims. He only indicates that his
entire medical file would generally prove the truthfulness of
his assertions and demonstrate that medical and dental personnel
were aware of his serious medical needs. ECF No. 48, at 3-4.
                                4
    Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 5 of 25 PageID #: 319




             Slonaker does not object to the PF&R’s findings

regarding the summary judgment motion of Jividen and Ames. 3

Specifically, the Magistrate Judge determined that: Slonaker

failed to exhaust his administrative remedies against Jividen

and Ames as required by the Prison Litigation Reform Act, 42

U.S.C. § 1997e(a); there was no evidentiary basis for assessing

supervisor liability under § 1983 against Jividen and Ames; and

notwithstanding these issues, Jividen and Ames are entitled to

qualified immunity.       ECF No. 43, at 10-14.      The court agrees

with the Magistrate Judge’s analysis, and there being no

objection thereto, summary judgment will be entered in favor of

Jividen and Ames.


             Insofar as Slonaker objects that the PF&R did not

account for some of the issues raised in the complaint

concerning Kennedy’s dental care (ECF No. 2), the court notes

that the pleading is a verified complaint, signed and sworn

under penalty of perjury.        See Goodman v. Diggs, ---F.3d----,

2021 WL 280518, at *1 n. 2 (4th Cir. 2021).           As such, it is

considered “the equivalent of an opposing affidavit for summary



3    In fact, Slonaker did not file a response to Jividen and
Ames’ motion for summary judgment.
                                5
  Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 6 of 25 PageID #: 320



judgment purposes, when the allegations contained therein are

based on personal knowledge.”       Id. at *4 (quoting Williams v.

Griffin, 952 F.2d 820, 823 (4th Cir. 1991)).


             Although the PF&R did consider some of the allegations

of the verified complaint inasmuch as it acknowledged similar

arguments raised in Slonaker’s response to Kennedy’s motion for

summary judgment, it is not entirely clear whether it evaluated

the verified complaint as a piece of evidence equivalent to an

affidavit to the extent the allegations contained therein are

based on personal knowledge.       See ECF No. 43.     Accordingly, the

court will address Kennedy’s motion for summary judgment de

novo.


                                    I.


             Slonaker and Kennedy attest that the plaintiff saw

Kennedy on March 8, 2017, and requested that the dentist give

him dentures.    ECF No. 2, at 6; ECF No. 36-1 (Affidavit of Jean

Kennedy, D.D.S.), at ¶ 3.      She declined, informing him that “his

teeth were in such a condition that it was not advisable from a

dental standpoint to pull all of his teeth and give him

dentures.”    ECF No. 36-1, at ¶ 3; see also ECF No. 36-3 (Dental

Inmate and Registration History documenting the March 8, 2017

appointment).
                                     6
  Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 7 of 25 PageID #: 321



           Slonaker subsequently filed a March 14, 2017 grievance

complaining of the dentist’s refusal to give him dentures for

his worn teeth.    ECF No. 2, at 17 (March 14, 2017 Grievance).

In the grievance, he requested that the prison approve the

extraction of “badly worn/all teeth” for the purposes of

obtaining dentures, “as all other inmates[’] requests for

dentures to be made are granted.”        Id.   The unit manager denied

the grievance, and the warden affirmed this decision on appeal.

Id.


           Slonaker subsequently had an appointment with Kennedy

on July 6, 2017, during which the plaintiff rejected the

dentist’s offer to fix a filling in his #18 tooth and again

requested dentures.     ECF No. 36-1, at ¶ 4.      Kennedy refused to

implant dentures inasmuch as, “his teeth were asymptomatic and

restorable through fillings, [and] it was in his best interest

to preserve them and the associated bones.”         Id.; see also ECF

No. 36-4 (Dental Progress Note documenting the July 6, 2017

appointment).    Kennedy treated Slonaker on August 17, 2017, when

she determined that his #9 and #10 teeth needed to be extracted

after finding, “severe occlusion attrition [that] induced

chronic apical periodontitis w/ PARLS and localized gingival,




                                     7
    Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 8 of 25 PageID #: 322



facial tissue swelling.” 4       ECF No. 36-5 (Dental Progress Note

documenting the August 17, 2017 appointment); accord ECF No. 36-

1, at ¶ 5.     She extracted the #9 and #10 teeth on August 22,

2017.    ECF No. 36-1, at ¶ 5.


             Slonaker had another appointment with Kennedy on

December 20, 2017, regarding his #18 tooth and consented to the

dentist’s decision to put in a new filling.           ECF No. 36-1, at ¶

6; ECF No. 36-7 (Dental Progress Note documenting the December

20, 2017 appointment).       On March 29, 2018, Kennedy determined

that Slonaker’s #11 tooth had “severe occlusion attrition [that]

induced irrev. pulpitis.” 5       ECF No. 36-8 (Dental Progress Note

documenting the March 29, 2018 appointment).            She extracted the

#11 tooth on April 9, 2018, but states in her affidavit that


4    Periodontitis, also known as gum disease, “is a serious gum
infection that damages the soft tissue and, without treatment,
can destroy the bone that supports your teeth.” Periodontitis:
Symptoms and Causes, Mayo Clinic,
https://www.mayoclinic.org/diseases-
conditions/periodontitis/symptoms-causes/syc-20354473 (last
visited February 1, 2021).
5     “Pulpitis is inflammation of the dental pulp resulting
from untreated caries, trauma, or multiple restorations.”
Bernard J. Hennesy, Pulpitis, Merck Manual Professional Version,
https://www.merckmanuals.com/professional/dental-
disorders/common-dental-disorders/pulpitis (last visited
February 1, 2021). Irreversible pulpitis involves, “[s]welling
inside the rigid encasement of the dentin [that] compromises
circulation, making the pulp necrotic, which predisposes to
infection.” Id.
                                8
  Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 9 of 25 PageID #: 323



“[e]ven at this time, it was still not my dental recommendation

that Plaintiff should get dentures.”        ECF No. 36-1, at ¶ 7;

accord ECF No. 36-9 (Dental Progress Note documenting the April

9, 2018 appointment).


           The notes from a June 13, 2018 appointment indicate

that Slonaker complained of pain in his #5 tooth and that

Kennedy determined extraction to be necessary due to, “severe

attrition and mod/ distal bone loss.”        ECF No. 36-10 (Dental

Progress Note documenting the June 13, 2018 appointment); accord

ECF No. 36-1, at ¶ 8.     Kennedy advised Slonaker, who had again

requested dentures, that “nothing had significantly changed

since March 8, 2017, to warrant getting dentures” and extracted

the #5 tooth on June 14, 2018.       ECF No. 36-1, at ¶ 8; accord ECF

No. 36-10 (Dental Progress Note documenting the June 13, 2018

appointment); ECF No. 36-11 (Dental Progress Note documenting

the June 14, 2018 appointment).


           On June 26, 2018, Kennedy treated Slonaker, who

complained of abscess, pain, and infection in the #5 and #6

tooth areas.   ECF No. 36-12 (Dental Progress Note documenting

the June 26, 2018 appointment).       Kennedy’s notes from this

appointment indicate that tooth #5, extracted on June 14, 2018,

had significant occlusion attrition “but was never ‘abscessed’

                                     9
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 10 of 25 PageID #: 324



or otherwise actively infected.”         Id.   This is consistent with

the notes from the June 13, 2018 appointment inasmuch as they

indicate tooth #5 attrition and bone loss but no infection.            ECF

No. 36-10.    The June 26, 2018 notes also state that tooth #6

exhibited significant occlusion attrition but that the patient’s

“reports of infection [] are not assoc. with June 2018 dental

complaints.”    ECF No. 36-12.    She advised Slonaker that he

should consult a medical care provider, as he might have

contracted an upper respiratory infection.         Id.; ECF No. 36-1,

at ¶ 9.


             The June 26, 2018 notes further document that Slonaker

“became angry and disruptive by frequently interrupting [her]”

as she communicated this advice.         ECF No. 36-12.   He was

dismissed from the dental clinic, but he “refused to get out of

the dental chair.”    Id.   The notes indicate that security

noticed Slonaker’s anger and “asked if [she] was OK.”           Id.   When

Slonaker eventually left the dental clinic, he “threatened to

file some sort of federal lawsuit, to which [Kennedy] had no

reply.”   Id.


             Slonaker’s verified complaint states that he asked

Kennedy during the June 26, 2018 appointment “if there was any

possible way she would consider pulling both of my bad teeth

                                    10
    Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 11 of 25 PageID #: 325



that day; seeing they were the last 2 adjacent, compromised

teeth as would both need to come out in order for a top partial

denture to be able to eventually be fitted . . . .”             ECF No. 2,

at 10.     After she examined his teeth, Slonaker states she told

him, “Nothing was going to happen today,” and that he responded,

“Your [sic, You’re] kidding right?”          Id.   According to Slonaker,

Kennedy responded, “Do you not comprehend, Do you want a

write-up for disobeying an order, Get out of my chair and office

now!” 6   Id.


             Slonaker was seen by PA-C Sandra May on July 2, 2018.

ECF No. 36-13 (Patient Note documenting the July 2, 2018

appointment with May).        May found that Slonaker did not have an

upper respiratory infection and indicated that she would refer

him back to Kennedy for tooth pain and gum irritation.              Id.   The

verified complaint states that Kennedy saw Slonaker again on the

afternoon of July 2, 2018, and took four x-rays of his “exposed

root of tooth, ground down below the gum line.”             ECF No. 2, at

12.    Slonaker claims that Kennedy declared, “You have no

infection present, and further you and 100 inmates just like you


6    The objection to the PF&R asserts that these statements
were made during the June 13, 2018 appointment, but the verified
complaint, as well as Kennedy’s notes, indicate that they were
likely made during the June 26, 2018 appointment.

                                       11
    Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 12 of 25 PageID #: 326



will not dictate as to how and when I will do my job . . . .” 7

Id.    Kennedy does not reference this July 2, 2018 follow-up

appointment in her affidavit but states that following the

appointment with Sandra May, “Plaintiff was not in a position

where it was advisable from a dental standpoint to get

dentures.”      ECF No. 36-1, at ¶ 9.      Additionally, no notes from

this July 2, 2018 dental appointment appear in the record.


             The verified complaint goes on to reference a July 13,

2018 incident where Slonaker failed to notice an open cell door,

which he turned into and “sheer[ed] that last remaining top left

quadrant tooth off,” leaving “only about an eighth of an inch of

a pen[-]shaped jagged tip [with root exposed] above the gum line

remaining.”      ECF No. 2, at 13 (third alteration in original).

Slonaker has provided an Inmate Medical Services Request form

documenting this incident, although the form bears no indication

from prison personnel that it was ever submitted to them.               ECF

No. 2, at 20 (Inmate Medical Services Request form).              No

subsequent dental records reference this incident.




7    As noted above, the objection to the PF&R indicates that
this occurred on June 13, 2018. The verified complaint states
that it occurred on July 2, 2018.
                                12
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 13 of 25 PageID #: 327



           The plaintiff dated his verified complaint July 17,

2018, and it was filed by the Clerk on July 20, 2018.           ECF No.

2.   In addition to monetary compensation, the verified complaint

seeks a declaration that the acts or omissions of the defendants

violated his civil and constitutional rights.         Id. at 15.     As a

result of such a declaration, “Plaintiff expects a sufficient

amount of time to be allowed for his gums to properly heal and

be fitted into both upper and lower dentures as [sic, after?]

timely extraction(s) of not only his last two upper compromised

teeth, causing him much suffering, and bottom teeth also.”            Id.

(second alteration in original).


           According to her affidavit, Kennedy again saw the

plaintiff on July 23, 2018.      ECF No. 36-2, at ¶ 10.      The

affidavit and her notes indicate that she determined it

appropriate to extract the #6 and #13 teeth; however, Slonaker

requested that only one tooth be extracted at a time.           Id.; ECF

No. 36-14 (Dental Progress Note documenting the July 23, 2018

appointment).   Specifically, her notes document that the #6 and

#13 teeth both exhibited severe attrition that required

extraction.   ECF No. 36-14.     She extracted the #6 tooth on July

25, 2018, and pulled the #13 tooth on August 7, 2018.           ECF No.

36-2, at ¶ 10; ECF No. 36-15 (Dental Progress Note documenting


                                    13
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 14 of 25 PageID #: 328



the July 25, 2018 appointment); ECF No. 36-16 (Dental Progress

Note documenting the August 7, 2018 appointment).


            Kennedy avers that “[a]ll of the teeth extracted from

August 22, 2017, to August 7, 2018, were Plaintiff’s top teeth.

After the #13 tooth was extracted on August 7, 2018, it was

appropriate . . . to start fitting Plaintiff for a top denture.”

Id. at ¶ 11.    Kennedy further states that “Plaintiff never

exhibited any dental problems with his bottom teeth[,] and none

of his bottom teeth have needed extracted.         Plaintiff has no

dental need for a bottom denture at this time.”          Id. at ¶ 13.


            The affidavit and notes from the August 7, 2018

appointment indicate that three months’ time was necessary for

Slonaker to heal prior to fitting the top denture.          Id.; ECF No.

36-16.   Kennedy affirms that Slonaker was fitted for a top

denture on November 14, 2018, which was implanted on March 13,

2019.    ECF No. 36-1, at ¶ 12; see also ECF No. 36-17 (Dental

Progress Note documenting the November 14, 2018 appointment);

ECF No. 36-18 (Dental Progress Note documenting the March 13,

2019 appointment).


            Kennedy affirms that she made the decision to fit the

plaintiff for a top denture before she, “was even aware that the

lawsuit had been filed.”     ECF No. 36-1, at ¶ 11.       Additionally,
                                   14
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 15 of 25 PageID #: 329



Kennedy’s summons in this action was issued on April 15, 2019,

and she was served with process on May 15, 2019.          ECF No. 11;

ECF No. 12.   There is no indication in the record that Kennedy

had notice of the lawsuit prior to service of process.           Thus,

absent any evidence to the contrary, it appears that Kennedy

made the decision to fit the top denture on August 7, 2018,

fitted the denture on November 14, 2018, and implanted the

denture on March 13, 2019, prior to learning of this action.


                                   II.


          Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).     “Material” facts are those necessary to

establish the elements of a party’s cause of action.           Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).     A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.    Anderson, 477 U.S. at 248.       Although the

court views the evidence in the light most favorable to the

                                    15
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 16 of 25 PageID #: 330



nonmoving party, “that party must produce evidence that goes

beyond ‘[c]onclusory or speculative allegations’ and [must]

rel[y] on more than ‘a mere scintilla of evidence’ to withstand

summary judgment.”    Hodgin v. UTC Fire & Sec. Americas Corp.,

Inc., 885 F.3d 243, 252 (4th Cir. 2018) (first alteration in

original) (quoting Thompson v. Potomac Elec. Power Co., 312 F.3d

645, 649 (4th Cir. 2002)).


                                   III.


           Kennedy argues in her brief in support of summary

judgment that summary judgment is appropriate on Slonaker’s sole

§ 1983 Eighth Amendment claim alleged against her inasmuch as,

“Plaintiff cannot set forth any evidence to support that

objectively he had an infection which required medical

treatment” on June 26, 2018, and July 2, 2018, and “Plaintiff

has presented no evidence that his bottom teeth were in a

condition to consider it a serious medical need.”          ECF No. 37,

at 9-10.   Kennedy therein further asserts that she rendered

appropriate treatment when extracting six top teeth and filling

the #18 tooth; her treatment of the patient did not fall below

the standard of care of a practicing dentist; and the

plaintiff’s claim amounts to “nothing more [than] a disagreement

between [Slonaker and] the treatment plan set forth by” her.

                                    16
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 17 of 25 PageID #: 331



Id. at 10-11.


            In addition to the issues raised in the objection

noted above, namely, the June 13, 2018 decision to only pull the

#5 tooth on June 14, 2018 and the comments made by Kennedy,

Slonaker responds that the dentist’s reasoning was

“questionable” insofar as she decided to extract teeth

one-by-one to preserve the remaining teeth and their associated

bones rather than pull them all and fit him for dentures.            ECF

No. 41, at 2.   He claims that Kennedy herself ground down the

#11 tooth “to the gum line,” which required its extraction after

its roots shifted.    Id.   He emphasizes that the #5 and #6 teeth

should have been extracted together inasmuch as they were both

infected and concedes that “there may not be genuine issues of

material fact” if the dentist had agreed to pull both of them.

Id. at 3.   Slonaker also acknowledges his request that Kennedy

pull the #6 and #13 teeth on different dates, which he believed

to be necessary so that he could continue to chew with one side

of his mouth.   Id.


            “In order to state a cognizable claim for denial of

medical care under the Eighth Amendment, an inmate must allege

facts sufficient to demonstrate a deliberate indifference to a

serious medical need.”      Estelle v. Gamble, 429 U.S. 97, 104

                                    17
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 18 of 25 PageID #: 332



(1976).   To succeed on such a claim, a plaintiff must offer

“proof that the medical need in question is objectively

‘serious,’ and that the defendant acted with subjective

indifference, meaning he or she ‘kn[ew] of and disregard[ed] an

excessive risk to inmate health or safety.’”         Adams v. Ferguson,

884 F.3d 219, 227 (4th Cir. 2018) (alterations in original)

(quoting Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994)).


           A “serious medical need” is “one that has been

diagnosed by a physician as mandating treatment or one that is

so obvious that even a lay person would easily recognize the

necessity for a doctor's attention.”        Id. (quoting Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008)).         Further, the

subjective mental state required of a deliberately indifferent

actor is “more than mere negligence.”        Farmer, 511 U.S. at 835.

It is instead “somewhere between negligence and purpose or

knowledge: namely, recklessness of the subjective type used in

criminal law.”   Brice v. Virginia Beach Corr. Ctr., 58 F.3d 101,

105 (4th Cir. 1995) (citing Farmer, 511 U.S. at 835).           This

means that:


     a prison official cannot be found liable under the
     Eighth Amendment for denying an inmate humane
     conditions of confinement unless the official knows of
     and disregards an excessive risk to inmate health or
     safety; the official must both be aware of facts from

                                    18
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 19 of 25 PageID #: 333



        which the inference could be drawn that a substantial
        risk of serious harm exists, and he must also draw the
        inference.

Farmer, 511 U.S. at 837.      “Under this standard, mere

‘[d]isagreements between an inmate and a physician over the

inmate’s proper medical care’ are not actionable absent

exceptional circumstances.”      Scinto v. Stansbury, 841 F.3d 219,

226-27 (4th Cir. 2016) (alteration in original) (quoting Wright

v. Collins, 766 F.2d 841, 849 (4th Cir. 1985)); accord Russell

v. Sheffer, 528 F.2d 318, 319 (4th Cir. 1975) (“Questions of

medical judgment are not subject to judicial review.”).


             The PF&R concluded that “Slonaker has presented no

concrete evidence of an actual infection that Kennedy failed to

treat, and he otherwise simply disagrees with her treatment

plan.”    ECF No. 43, at 9.    After considering the evidence in the

record, including that contained in the verified complaint, the

court agrees.


             Slonaker’s primary contention throughout this action

and the events pertaining thereto is that Kennedy should have

pulled all of his teeth and fitted dentures as early as March 8,

2017.    On March 14, 2017, he filed a grievance to that effect,

requesting that “badly worn/all teeth” be extracted such that he

could get dentures.    He repeatedly requested such treatment

                                    19
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 20 of 25 PageID #: 334



during appointments over the following seventeen months.           The

verified complaint likewise indicates that he sought top and

lower dentures as of the date he filed this action, July, 17,

2018.


          Kennedy has offered testimony that no dentures were

dentally advisable prior to August 7, 2018, the date she pulled

the #13 tooth, whereupon she began the process of fitting the

patient for a top denture.      She has additionally stated that

Slonaker has no dental problems with his bottom teeth and that a

bottom denture is not advisable.


          And although Kennedy’s notes indicate that Slonaker

threatened a lawsuit during the June 26, 2018 appointment, she

attests that she made the decision to fit the plaintiff for a

top denture prior to learning of this action.         She also avers

that the top denture was completed on March 13, 2019, which is

prior to the date she was served with process, May 15, 2019.             As

noted, the evidence in the record suggests that Kennedy decided

to implant a top denture, fitted the denture, and implanted the

denture prior to learning of this action.


          Insofar as his Eighth Amendment claim concerns the

general decision to continue to extract top teeth one-by-one to

attempt to preserve what teeth were left, the court concludes
                                20
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 21 of 25 PageID #: 335



that Slonaker’s arguments are nothing more than disagreements

with Kennedy’s medical treatment plan, which is not cognizable

under § 1983 absent exceptional circumstances not present in

this action.   Additionally, there was plainly no Eighth

Amendment violation for her decision to refuse a bottom denture

inasmuch as she has averred that his bottom teeth have never

exhibited dental problems and there is no evidence that

contradicts this statement.


           To the extent Slonaker contends that Kennedy was

deliberately indifferent to his serious medical needs when she

refused to pull the #6 tooth along with the #5 tooth even though

both were infected, the court finds this argument to be without

merit.   There is no evidence that either tooth was infected.

Kennedy did not find an infection of the #6 tooth on June 13,

2018 or June 14, 2018, when she treated the #5 tooth.           In fact,

neither her affidavit, nor her notes from appointments indicate

that Slonaker even complained of pain associated with the #6

tooth on those dates.     She likewise found no infection when she

examined the #6 tooth on June 26, 2018.


           And although Kennedy determined that it was necessary

to extract the #5 tooth on June 14, 2018, her notes from the

June 26, 2018 appointment state that the #5 tooth was never

                                    21
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 22 of 25 PageID #: 336



“actively infected.” ECF No. 36-12.       This is consistent with her

June 13, 2018 notes that only document attrition and bone loss

relating to the #5 tooth.     Moreover, Sandra May found no upper

respiratory infection that could have potentially related to

mouth pain when she examined the plaintiff on July 2, 2018.


           It is evident from the affidavit of the defendant as

well as the dental and medical records relating to Slonaker’s

care that Kennedy exercised her professional judgment as a

dentist when she treated the plaintiff for pain resulting from

the #5 and #6 teeth.    There is no indication that she was

deliberately indifferent to his serious medical needs concerning

these teeth or any others.       Moreover, the record does not

suggest that her decisions fell below a professional standard of

care.   But even if they did, such malpractice is not sufficient

for an Eighth Amendment deliberate indifference claim under §

1983.   See Estelle, 420 U.S. at 106 (“Medical malpractice does

not become a constitutional violation merely because the victim

is a prisoner.”).


           The court also concludes that the statements made by

Kennedy to Slonaker on June 26, 2018, and July 2, 2018, as

presented in the verified complaint, do not support his § 1983

Eighth Amendment claim absent any other indication in the record

                                    22
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 23 of 25 PageID #: 337



that the dentist was deliberately indifferent to his serious

medical needs.    “Mere threats or verbal abuse by prison

officials, without more, do not state a cognizable claim under §

1983.”   Henslee v. Lewis, 153 F. App’x 178, 180 (4th Cir. 2005)

(citing Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979));

accord Johnson v. Lanham, 9 F.3d 1543, 1993 WL 469160, at *3

(4th Cir. Nov. 15, 1993) (unpublished table opinion) (same).            It

is clear, at least with regard to the June 26, 2018 appointment,

that Kennedy chastised Slonaker after he was disruptive and

refused to leave her dental chair.       Notwithstanding this point,

none of her comments would support his § 1983 claim without a

separate indication that she was deliberately indifferent to his

serious medical needs.     Indeed, the record reflects that she

routinely provided dental care according to her professional

judgment from March 8, 2017 through March 13, 2019, and

implanted a top denture when she determined such treatment to be

dentally advisable.


             Finally, the court finds that supplementation of the

record with the plaintiff’s entire medical file is not

necessary.    Slonaker has not asserted by “affidavit or

declaration that, for specified reasons, [he] cannot present

facts essential to justify [his] opposition” to Kennedy’s motion


                                    23
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 24 of 25 PageID #: 338



for summary judgment (or that of Jividen and Ames) as provided

for by Federal Rule of Procedure 56(d).        Moreover, he has not

pointed to any specific missing documents that could support the

merits of his action.


          Inasmuch as the plaintiff has failed to offer more

than a scintilla of evidence to support his Eighth Amendment §

1983 claim alleged against Kennedy, the court finds that she is

entitled to judgment as a matter of law.        Since Jividen and Ames

are also entitled to summary judgment, a final judgment shall

issue and this action will be dismissed.


                            IV.   Conclusion


          Accordingly, it is ORDERED as follows:


          1.    That Slonaker’s objection (ECF No. 47) and

amended objection (ECF No. 48) to the November 23, 2020 PF&R be,

and they hereby are, GRANTED to the extent they seek review of

the evidence in the record, including the verified complaint.

The objection and amended objection are otherwise OVERRULED.


          2.    That the November 23, 2020 PF&R (ECF No. 43) be,

and it hereby is, ADOPTED and INCORPORATED to the extent it

recommends that summary judgment be entered in favor of Kennedy,

Jividen, and Ames.
                                    24
 Case 2:18-cv-01173 Document 49 Filed 02/09/21 Page 25 of 25 PageID #: 339



          3.    That Kennedy’s motion for summary judgment (ECF

No. 36) be, and it hereby is, GRANTED.


          4.    That Jividen and Ames’ motion for summary

judgment (ECF No. 38) be, and it hereby is, GRANTED.


          5.    That all claims having been resolved, this action

be, and it hereby is, DISMISSED.         The Clerk is directed to

remove this action from the court’s docket.


          The Clerk is directed to forward copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.



                                          ENTER:   February 9, 2021




                                    25
